DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	As recited in the Notice of Allowance, mailed 11/15/21, it is further reiterated that:
The Amendment filed 9/03/21 has previously been entered.  No claims are currently amended.  Claims 1, 3- 8, 10, 13- 17, 19- 22, 26- 27, 32, 42 and 47- 48 are pending and being addressed by this Action.  In response to the Ex Parte Quayle Action, filed 9/16/21, an Amendment to the Specification filed 10/07/21 has been entered and a Supplemental Amendment to the drawings filed 10/12/21 has been entered.
Drawings
As recited in the Notice of Allowance, mailed 11/15/21, it is further reiterated that:
The drawings received on 10/12/21 by supplemental amendment are acknowledged.  These drawings are accepted.  
Specification
As recited in the Notice of Allowance, mailed 11/15/21, it is further reiterated that:
The Amendment filed 10/07/21 has been entered.
Reasons for Allowance
As recited in the Notice of Allowance, mailed 11/15/21, it is further reiterated that:
Claims 1, 3- 8, 10, 13- 17, 19- 22, 26- 27, 32, 42 and 47- 48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, (iii) a handle coupled to the delivery shaft, comprising; (a) a sheath cam moveable between a first position and second position relative to the handle, (b) a sheath carriage connected to a sheath and (c) a back cam at a proximal end of the handle, wherein the device is configured such that rotational movement of the sheath cam from the first position to the second position causes (x) movement of the sheath carriage relative to the handle, causes (y) the movement of one end of the sheath into the handle, and causes (z) exposure of the implant in the vessel in an atraumatic way, wherein the back cam is configured such that a rotational movement of the back cam from a first position to a second position actuates deployment of the retention member and actuates the release sleeve to release the implant from the retaining sleeve, such that a portion of the tissue is disposed between the retention member and the flexible wing when the implant is in a sealing position, wherein the handle further comprises a cam lock that prevents the rotational movement of the back cam when the cam lock is not depressed, and that releases the back cam when the cam lock is depressed, thereby allowing the rotational movement of the back cam, and wherein the cam lock is located on a surface of the handle enabling a user to depress the cam lock to allow rotational movement of the back cam.
Regarding claim 42, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, (iii) a handle coupled to the delivery device; and (a) a sheath cam moveable between a first position and second position relative to the handle, (b) a sheath carriage connected to a sheath and (c) a back cam at a proximal end of the handle, wherein the device is configured such that rotational movement of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.R/           Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771